DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received 08/04/22 was entered into the record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010-65301 (“JP ‘530”).
 	Regarding claims 1 and 9, JP ‘530 disclosed a medium transporting apparatus comprising: 
 	a medium tray (50, 53, see at least Figures 1, 4, and 5) on which a medium discharged from a discharge portion that discharges the medium is mounted; 
 	a paddle (see the central 56 in Figure 8) configured to rotate to be in contact with the medium and move the medium against a discharge direction after the medium has been discharged to the medium tray;
 	a guide member (the two peripheral members 56 seen in Figure 8) configured to come in contact with a trailing end of the medium after the leading end of the medium has been in contact with a top end of the medium tray but before the trailing end of the medium has been in contact with the medium tray (at 53), and that is configured to push the trailing end of the medium to contact the medium tray to guide the medium to the medium tray.  The guide member is provided on both sides as pairs in a width direction that intersects the discharge direction of the medium (Figure 8). (The Examiner notes that per MPEP 2114 “features of an apparatus may be recited either structurally or functionally” yet a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.”  Furthermore, the article size could determine which portion of the article was contacted. See MPEP 2115); and 
 	a width direction matching member (52) that matches an end portion of the medium, which has been discharged on the medium tray, in the width direction that intersects the discharge direction of the medium, wherein the guide member and the width direction matching member move in the width direction in an interlocked manner (due to 73, see Figure 8).  
 	Regarding claim 2, JP ‘530 disclosed the guide member is configured to switch between a retracted position that does not interrupt discharge of the medium discharged with the discharge portion and an advanced position in which the guide member is, relative to the retracted position, advanced in a direction approaching the medium tray, the guide member being positioned at the retracted position when the medium is transported in the discharge direction with the discharge portion and the guide member being displaced from the retracted position to the advanced position when the medium that has been discharged from the discharge portion is guided to the medium tray (see at least Figures 5, 6, and 8).  
 	Regarding claim 3, JP ‘530 disclosed an upstream end matching member (53) that matches an upstream end portion of the medium, which has been discharged to the medium tray, in the discharge direction; and a paddle (as mentioned above) that comes in contact with the medium, which has been discharged to the medium tray, and that rotates, the paddle moving the medium towards the upstream end matching member, wherein the paddle being interlocked with movements of the guide member and the width direction matching member moves in the width direction (as mentioned above).  
	Regarding claim 6, JP ‘530 disclosed the width direction matching member, the guide member, and the paddle are disposed at positions that do not overlap each other in a plan view (Figure 8).  
 	Regarding claim 7, JP ‘530 disclosed a processing portion (46) that performs a predetermined process on the medium mounted on the medium tray.  
 	Regarding claim 8, JP ‘530 disclosed a recording system comprising: a recording unit (3) that includes a recording member (Figure 1) that performs recording on a medium; and a processing unit including a medium transporting apparatus according to claim 1 as mentioned above, the medium transporting apparatus transporting the medium on which recording has been performed in the recording unit, and a processing portion (46) that performs a predetermined process on the medium mounted on the medium tray.  
 	Regarding claim 10, JP ‘530 disclosed the medium tray holds a plurality of media discharged from the discharge portion, and the guide member comes in contact with each medium in the plurality of media (see at least Figure 5).  
 	Regarding claim 11, JP ‘530 disclosed the plurality of media includes a first medium and a second medium, and after the matching of the first medium by the guide member and the width direction matching member, the guide member may be configured to be returned to a position before the second medium is discharged from the discharged portion (see at least Figure 7).

Allowable Subject Matter
Claims 4 and 5 are allowed.

Response to Arguments
Applicant's arguments filed 08/04/22 have been fully considered but they are not persuasive.
Applicant argued that JP ‘530 failed to disclose the peripheral paddles push that trailing edge of the medium to contact the medium tray as claimed.  As mentioned above, the peripheral paddles indeed push the medium to contact 53 an end stopper of the medium tray.  They come in contact with a trailing end of the medium after the leading end of the medium has been in contact with a top end of the medium tray but before the trailing end of the medium has been in contact with the medium tray at the stopper part 53.  Accordingly, the above rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 The translation used was obtained from https://patents.google.com/patent/JP2010006530A/en?oq=2010-006530